DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 3-5, 7, 9, 10, 12-14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 121 and 125-131 and the species of IL-10 (claim 70), Type I diabetes (claim 126) and insulin (claim 131) in the reply filed on 4/26/2021 is acknowledged.
Claims 123 and 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2021.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013).
Regarding claims 3-5, 10, 12, 14, 36, 42, 43, 52, 55, 70, Banz et al. teach a method for suppressing an immune response or inducing antigen-specific tolerance using ovalbumin (an antigen) loaded erythrocytes (an anucleate cell) (pg. 2 lines 1-21, pg. 8 line 24 bridge pg. 9 lines 1-12, pg. 17, Example 13, Example 16 and claim 38). 
Specifically, Banz teaches “The present invention relates to a composition which induces in a host, an immune tolerance to a peptidic or proteic active principle, in particular a therapeutic peptide, polypeptide or protein, a peptidic or proteic autoantigen, a peptide, polypeptide or protein inducing an allergic reaction or a transplantation peptidic or proteic antigen, The invention also relates to a method of treatment of a mammal, including human” (pg. 1 lines 1-6).
Banz continues to teach that “An object of the invention is also the use of a composition according to the invention, for the induction of an immune tolerance specific to the active principle or the active principles that are present in the administered red blood cells.
Another object of the invention is a composition according to the invention, for use as a medicament to induce an immune tolerance specific to the active principle or the active principles that are present in the administered red blood cells.” (pg. 9 lines 10-15).

Regarding claims 48 and 49, Banz teaches that the erythrocytes are from a human (pg. 12 Example 7).
	Regarding claim 50, Banz teaches that the erythrocytes can be from a different individual (pg. 4 lines 29-31).
	Regarding claim 51, Banz teaches that the antigen can be in a cell lysate (pg. 7 lines 5-15 and Example 1).
	Regarding claims 70, 79 and 80, Banz teaches that IL-10 is an immunosuppressive cytokine whose production decreases the immune response (pg. 2 lines 6-9).
	Regarding claims 83, 84 and 89, Banz teaches that ovalbumin-loaded erythrocytes reduced the T cell response in the liver (Examples 16 and 17).
	Regarding claim 95, Banz teaches their method would decrease allergic response (see Abstract and pg. 4 lines 9-19).
	Regarding claim 96, Banz teaches that the suppressed immune response will be against a transplanted tissue (claims 28-31).
	Regarding claim 126, Banz teaches that the decreased immune response comprises Type I diabetes (pg. 3 lines 27-29).
	Regarding claim 128, Banz teaches that suppressed immune response is against a food allergen (pg. 1 lines 7-9 and pg. 4 lines 16-19).
	Banz does not teach:


	(i) Regarding passing a cell suspension through a constriction to cause a perturbation in the cell so that an antigen and/or tolerogenic factor enters the cell and claims 7 and 9, Jensen et al. teaches that their invention provides “a microfluidic system for causing perturbations in a cell membrane, the system including a microfluidic channel defining a lumen and being configured such that a cell suspended in a buffer can pass there through, wherein the microfluidic channel includes a constriction, wherein a diameter of the constriction is a function of the diameter of the cell.” (pg. 5 lines 25-29, see also pg. 9 line 30 bridge pg. 10 line 4).
	Jensen continues that this constriction allows the loading of a cell with a desired compound (pg. 2) such as an antigen (pg. 4 lines 7-10).
	Jensen continues to teach that their method of constriction is useful for loading difficult-to-deliver (DTD) cells such as immune cells (pg. 5 lines 11-29). It is art accepted that the erythocytes.
	Jensen teaches “Immune response can be improved by increasing the number of treated cells, increasing the quantity and diversity of antigen delivered, and/or co-delivering activating factors, such as lipopolysaccharide. Little or no toxicity has been observed with cells treated with the device, thus making the methods not only feasible but advantageous for therapeutic human and veterinary applications” (pg. 54 lines 24-28).
	Regarding claims 32 and 33, Jensen teaches that the constriction size is the function of the diameter of the cell and be varied (pg. 17 bridge pg. 19).

	Regarding claim 36, Jensen teaches that whole blood can be processed (pg. 16. Lines 3-4 and Fig. 34 reproduced below).

    PNG
    media_image1.png
    664
    798
    media_image1.png
    Greyscale

	Regarding claims 51 and 56, Jensen teaches the antigen can be located in a cell lysate (pg. 57 line 27 bridge pg. 58 line 19).
	Regarding claim 69, Jensen teaches that the factor can be a therapeutic polypeptide (pg. 11 lines 6-30).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz regarding a method of suppressing an immune response using therapeutically-loaded erythrocytes with the teachings of Jensen regarding a method for loading difficult to deliver cells such as immune cells to arrive at the claimed invention.

	There would have been a reasonable expectation of success that the erythrocytes of Banz could be constricted, causing a perturbation, which would facilitate loading of the erythrocyte with a therapeutic compound, since Jensen teaches that their method is designed for immune cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Pautard et al. (2011, J. Thrombosis and Haemostasis, Vol. 9, pgs. 1163-1170).
	Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) repeating the method at least 1, 2, 3, 4, 5, or 6 times.

Pautard et al. teach that to induce successful immune tolerance in hemophilia A prolonged and repeated administration of FVIII (i.e. twice a week) was required (see Abstract and pg. 1164).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Pautard regarding repeated administration of FVIII to suppress an immune response to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pautard teaches that repeated administration of FVIII were necessary and successful for treating hemophilia A.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could be repeatedly administered Jensen teaches that erythrocytes can be harvested from the individual to provide a source of cell and Pautard teaching that repeated administration can induce tolerance towards an antigen.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 125 and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Zhang et al. (1998, Nature Biotechnology, Vol. 16, pgs. 1045-1049).
Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) that the antigen is associated with an adenovirus.

	(i) Regarding an adenovirus antigen, Zhang et al. teach:
“Adenovirus gene therapy is limited by the induction of an immune response to the virus or the gene-therapy protein product. A specific T-cell response to the adenovirus results in the failure of readministration of the gene therapy” (pg. 1045 col. 1 parag. 1 lines 1-4), and
 “An ideal strategy for elimination of the immune response would be induction of peripheral T-cell tolerance that is specific for the adenoviral vector.” (pg. 1045 col. 1 parag. 2 lines 1-3).
	Zhang continues to teach that using Fas ligand and adenovirus antigens can induce specific tolerance to adenoviral vectors (pg. 1045 col. 2 parag. 1 and pg. 1048 Discussion).
	
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Zhang regarding adenovirus antigens to induce tolerance against adenoviral vectors to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Zhang teaches that one of the limitation of gene therapy is the immune response to 
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could express an adenoviral antigen and suppress an immune response against adenoviral vectors since Zhang demonstrated successful tolerization using APCs expressing Fas ligand and adenoviral antigens.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 130 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banz et al. (WO 2011/051346 A1, published 5/5/2011) in view of Jensen et al. (WO 2013/059343 A1, published 4/25/2013) as applied to claims 3-5, 7, 9, 10, 12, 14, 32, 33, 35-38, 42, 43, 48-52, 55, 56, 69, 70, 79, 80, 83, 84, 89, 95, 96, 126 and 128 above, and further in view of Fourlanos et al. (2011, Diabetes, Vol. 60, pgs. 1237-1245).
	Banz and Jensen are relied upon above in teaching a method for suppressing an immune response in an individual. 

	Banz and Jensen do not teach:
	(i) a decreased immune response against a therapeutic agent such as the hormone insulin.

	(i) Regarding a decreased immune response against insulin, Fourlanos et al. teach that insulin can induce immune tolerance against insulin when given to adults with Type I diabetes (see Abstract).
	Fourlanos continues to teach:
“Ideally, autoimmune diseases would be prevented by restoring immune tolerance to the autoantigens that are postulated to drive pathogenic immune responses. In rodent models of autoimmune disease, exposure of the mucosal immune system to soluble autoantigens has been shown to induce disease-protective immune tolerance associated with regulatory T-cells (6), for example, in the NOD mouse after oral (7,8) or aerosol (9) insulin. The potential of mucosal insulin as an immunotherapeutic agent to prevent type 1 diabetes in humans would be supported by evidence that it induces immune tolerance to insulin.” (pg. 1237 col. 1 parag. 1 last 3 lines bridge col. 2 parag. 1).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Banz and Jensen regarding a method for suppressing an immune response in an individual with the teachings of Fourlanos regarding using insulin to induce immune tolerance against insulin to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Fourlanos teaches that insulin can induce immune tolerance against insulin in Type I diabetic patients.
	There would have been a reasonable expectation of success that the erythrocytes of Banz and Jensen could express insulin and induce tolerance against insulin since Jensen teaches successful use of insulin as a tolerizing agent against insulin.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632